865 So. 2d 637 (2004)
Clarence LOTT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-4057.
District Court of Appeal of Florida, Second District.
February 11, 2004.
WHATLEY, Judge.
Clarence Lott seeks review of the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court summarily denied his motion without any explanation or record attachments. It also failed to inform Lott of his right to appeal within thirty days. Accordingly, we reverse and remand for reconsideration of Lott's motion in accordance with our opinion in Suleiman v. State, 861 So. 2d 1175 (Fla. 2d DCA 2003). If the trial court again summarily denies the motion, it must set forth its rationale and attach any relevant portions of the record which support its denial.
Reversed and remanded.
SILBERMAN and WALLACE, JJ., Concur.